Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 03/31/22.
Claims 1-12 have been canceled. New claims 13-14 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 16/881194, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The effective filling date of the instant application is limited to 03/21/22 because the pior-filled application 16/881194 does not provide support for the claimed subject matter including the combination of:
a housing assembly operable by a remotely controlled actuatable system capable of generating a plurality of control motions, wherein the housing assembly comprises a drive system including a first rotatable drive member and a second rotatable drive member;
an actuating member operatively coupled to the firing member, wherein, when the drive system is driven by the actuatable system, a first actuation advances the actuating member a first distance and a second actuation retracts the actuating member a second distance, and wherein the second distance is greater than the first distance.
Accordingly, claims 13-14 are not entitled to the benefit of the prior application 16/881194.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: the written description fails to recite “wherein, when the drive system is driven by the actuatable system, a first actuation advances the actuating member a first distance and a second actuation retracts the actuating member a second distance, and wherein the second distance is greater than the first distance”.
Claim Rejections - 35 USC § 112
7.	Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description, and the original claims, have been carefully reviewed by the examiner, and it is the opinion of the examiner that the claims present subject matter which fails to find support in the disclosure as originally presented. That is, claims 13-14 present new matter which is not supported by the disclosure, as originally filled.
Claims 13 and 14 recite, “wherein, when the drive system is driven by the actuatable system, a first actuation advances the actuating member a first distance and a second actuation retracts the actuating member a second distance, and wherein the second distance is greater than the first distance”. There is no support for this subject matter in the written description, including the claims, as originally filed. A review of the originally filed disclosure does not provide support for the claimed subject matter presently found in claims 13-14. Accordingly, applicant is required to either amend the claims to cancel the new matter or present clarification as how/where the subject matter of the present claim is found in the disclosure, as originally filed. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton, IV et al. (7,905,380) in view of Heinrich (WO 03/090630).
	Regarding claims 13-14, Shelton discloses a surgical instrument, comprising: a housing assembly (102) operable by a remotely controlled actuatable system capable of generating a plurality of control motions, operable by a trigger (204) and gear assembly (210, 212; Fig. 25) wherein the housing assembly comprises a drive system including a first rotatable drive member (222) and a second rotatable drive member (234): an elongate shaft assembly (206) driveable by the drive system (Fig. 23); an end effector (58) coupled to the elongate shaft assembly, wherein the end effector comprises: an elongate channel configured to operably support a staple cartridge (64); an anvil (62); and a firing member (96) configured to pass through the elongate channel and the anvil (Fig. 24); and an actuating member (146) operably supported within the elongate shaft assembly, wherein the actuating member is operatively coupled to the firing member (96), wherein, when the drive system is driven by the actuatable system, a first actuation advances the actuating member a first distance and a second actuation retracts the actuating member a second distance, and wherein the second distance is greater than the first distance (col. 15, lines 42-65), but fails to disclose wherein the housing assembly (102) is operable by a remotely controlled actuatable system capable of generating a plurality of control motions. Heinrich teaches the concept of a surgical tool comprising a housing assembly operably by a remotely actuatable system (robotic system 616) capable of generating a plurality of control motions (Fig. 8) to remotely operate the tool for the purposes of providing increased user controls and  monitoring of a surgical procedure. It would have been obvious to one having ordinary skills in the art to have provided Shelton’s mechanical actuator (e.g. trigger) for a remotely controlled actuatable system, as taught by Heinrich, in order to provide increased user controls of a surgical procedure.
	Regarding claim 14, Shelton also discloses wherein the staple cartridge: a cartridge body comprising a distal end and longitudinal row of staple cavities; staples removably stored in the staple cavities (Fig. 1); a sled comprising at least one ramp configured to drive the staples out of the staple cavities during a staple firing stroke, an anvil comprising forming pockets configured to deform the staples (as shown in 11/475412 incorporated by reference).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731